Wood, J.  1. Practice in quo warranto. This action was brought by the Attorney General in the name of the State, in lieu of quo warranto. Its object is to test the legality of the organization of the town of Waldron in Scott county into a single school district. The directors of the district, whose existence is being questioned, were made defendants. No valid objection can be urged either to the form of the action or the parties litigant. Sand. & H. Dig. secs. 7364-68; State v. Cin. Gas Light & Coke Co. 18 Ohio State, 262; State v. Com. Bank, 33 Miss. 474; 4 A. & E. Enc. 294-303; People v. Spring Valley, 129 Ill. 169; State v. So. Pac. R. Co. 24 Tex. 80.  2. Organization of single school districts. The facts are well pleaded. The real question, therefore, presented by the demurrer to the complaint is: Can an incorporated town establish itself into a single school district, excluding all territory beyond the corporate limits, which, together with the town, had before constituted the common school district ? 1. The action involves a construction of the following sections: Sand. & H. Digest, Sec. 7088: Any incorporated city or town in this State, including the territory annexed thereto for school purposes, may be organized into and established as a single school district in the manner and with the powers hereinafter specified.” “Sec. 7089. Upon the written petition of twenty voters of such city or town, praying that the sense of the legal voters of said city or town may be taken on the adoption of this act for the regulation and government of the public schools therein, it shall be the duty of the mayor of such city or town, within five days after the presentation of such petitition, to designate and fix a day, not less than seven nor more than fifteen days distant, for holding an election in said city or town for that purpose, and also for the election by ballot, at the same time, of a board ,of six school directors for said city or town.” “Sec. 7090. The mayor shall cause notice of said election to be given by posting notices in at least five public places in said city or town, and by one insertion in such newspapers as may be published in said city or town. The electors at said election shall have written or printed on their ballots, ‘For the school law,’ and those opposed thereto shall have written or printed on their ballot, ‘Against the school law,’ and, if a majority of said ballots cast at said election shall be ‘For school law,’ then, and in that case only, shall such city or town be deemed and held to be a single school district under and in pursuance of this act.” * * “Sec. 7106. The title of all real estate and other property belonging, for school purposes, to any city or town organized into a separate school district under this act shall vest, and hereby is vested, in said city or town, as a school district, and shall be under the management and control of the board of school directors for said district as fully and completely as other school property belonging to said district.” “Sec. 7107. All school districts formed under and governed by this act shall be known by the name of the city or town constituting the district, with the words ‘School District of’ prefixed thereto (as, for example, School District of Little Rock’).” * * “Sec. 7108. The board of school directors of any district organized under this act shall pay and. discharge all debts and liabilities lawfully incurred by the several school districts existing under previous law and embraced in the district organized under this act.” “Sec. 7113. * * The county court shall annex contiguous territory to single school districts, under the provisions of this act, where a majority of the legal voters of said territory and the board of directors of said single district shall ask, by petition, that the same shall be done.” What is the meaning of the phrase, “including the territory annexed thereto for school purposes,” in the first section of the act of February 4, 1868 ? Prior to this act there was no law for the annexation of territory to cities and towns for school purposes. The legislature therefore used the phrase in a prospective, not retrospective, sense. It would have been an incongruous use of words to speak of “including territory thereto annexed for school purposes,” when none in fact had been annexed. Common school districts were not formed by first designating some incorporated city or town, and then joining to it rural territory, nor vice versa. It could not be said that the country was annexed to the city or town for school purposes, any more than that the city or town was annexed to the country for such purposes. Both were components of the district. Reference was had to territory to be annexed under the act the legislature was then passing. The meaning was, when incorporated cities or towns were organized into single school districts under the act, such territory as should thereafter be annexed to them under the act was to be included in the districts so organized. It is the duty of courts, where words of doubtful import are used in an act, or where there are seemingly repugnant provisions, to so construe them that, when considered in connection with all other acts in pari materia, they shall together constitute a consistent and harmonious whole. Fvery word and every phrase must be retained, and given its true meaning and proper weight, where it is possible to do so, and ascertain and carry out the purpose of the legislature. Reynolds v. Holland, 35 Ark. 56; State v. Sewell, 45 id. 387; McFarland v. State Bank, 4 Ark. 410; Sedg. on Stat. & Con. Law, 196 et seq.; State v. Watts, 23 Ark. 304. When the act is viewed as a whole, the purpose of the legislature to allow cities and towns to establish themselves into single school districts, independent of the rural territory which had also been part of the common school district, is clearly reflected. As expressed in its title, it is a “special act for the regulation of public schools in cities and towns." The election proceedings are put in motion and run entirely by voters and officers of the city or town. The outlying territory has no voice whatever in the organization. This is a cogent argument of an intention to exclude them; for, had it been intended to take in the whole common school district, most likely some provision would have been made for taking “the sense of the legal voters of the district," instead of the city or town. The directors elected upon the formation of the single school district are for the' city or town, showing that the city or town constitutes the district when first organized. “If a majority of the ballots cast at said election shall be for school law, then, and in that case only, shall such city or town be deemed and held to be a single school district,” again showing that the city or town is to constitute the district. The sense of the legal voters of the city or town is taken on the adoption of the act for the regulation and government of the schools therein in the city or town, not the city or town including outlying territory annexed thereto. Title to all real estate and other property which had formerly belonged to the city or town for school purposes is vested by the act in such city or town as a school district. And finally: “All school districts formed under and governed by this act shall be known by the name of the city or town constituting the district." Here; in express terms, it is said the city or town constitutes the district in its organization. If the words, “including the territory annexed thereto for school purposes,” are mandatory, and mean the rural portion of the common school district must be included in the single school district when organized, then they aré in conflict with other sections of the act, in which numerous reference is made to the city or town alone. Such being the case, the latter should prevail, for they more clearly bespeak the legislative will. Hackett City v. State, 56 Ark. 133. But sec. 7108, Sand. & H. Dig., is urged as supporting the contention of appellee. Under this section the board of directors of the single school district shall pay and discharge the debts and liabilities of such school districts as are embraced in the corporate limits of the city or town. Some cities or large towns may embrace several school districts, and, having absorbed them and their assets in the new organization, assume also their liabilities. But the difficulty comes where the corporate limits extend over only a portion of the territory of the common school district or districts. No express provision is made in this case to reimburse the remaining portion of the common school districts its fro rata share of whatever property or funds the single school district may have received from it. This, say the learned counsel, leads to such unjust results as to argue strongly against a separation of the urban and rural territory in the. establishment of single school districts. But, on the other hand, it may be said that it would be equally unjust to cities and towns to burden their dense populations with the liabilities incident to maintaining schools in the sparsely settled rural territory; and furthermore, that it would be unjust to the country remote from the corporate limits to lay tribute upon it for the support of schools in the cities and towns which in many instances would be inconvenient, and in some perhaps impossible, for children in the country to attend. Whatever may be said pro or con on this phase of the case amounts to no more than arguments for legislative action looking to an equitable adjustment where the city or town organized as a single school district does not embrace within its corporate limits the whole of the common school district of which it had formed a part. A statute of Missouri provides “that any city, town, or village, together with the territory thereto attached, or hereafter to be attached for school purposes, may be organized into a single school district.” Wagner’s Statutes Mo. 1879, p. 1262, sec. 1. The Supreme Court of that State, in passing upon the question whether a city or town or villag'e could organize into a single school district, without including the whole sub-district to which it belonged, said: “If the town or village could not organize without including the entire sub-district as it had previously existed, the main purpose of the law would be defeated. State v. Searl, 50 Mo. 268. It is also held in that State that it is optional with the city, town or village, being organized into a single school district, to include or exclude the territory attached for school purposes without any reference to the consent of the voters of such territory. State v. Bd. of Education, 53 Mo. 127; State v. Bd. of Education, 64 Mo. 53; State v. Heiser, 60 Mo. 540; Henry v. Dulle, 74 Mo. 443. But it should be said in this connection that Missouri has a statute, passed. before these decisions were rendered, authorizing any board of education of any city, town or village to attach territory for school purposes to a certain distance beyond the corporate limits. Daws of Missouri, 1868, p. 164. And there was no provision in the Missouri law similar to ours providing for the annexation of contiguous territory. Sec. 7113, Sand. & H. Dig. It is plain, under our statute, that the city or town can not take in the outlying contiguous territory, nolens volens. Under the construction we have given the phrase in controversy, some instances of hardship may occur. The present case may be one. But the law is general in its application, and upon the whole we apprehend the act will be found to operate justly and advantageously to town and country alike affected by it. It cannot be turned from its course to meet exceptional cases of hardship. The decision we make is a precedent. Every incorporated city or town which has availed or desires to avail itself of the act is affected by the conclusion we reach. The evident purpose of the legislature was to confer upon cities and towns — centers of trade and population- — educational facilities commensurate with their increasing necessities. Ample provision is made for annexing contiguous territory, and its annexation will naturally follow where it is mutually beneficial and desirable. Reversed, with directions to sustain the demurrer.